                   Case 1:20-cv-06187-LTS-KHP Document 11
                                                       10 Filed 10/06/20 Page 1 of 1



                                                                                    Douglas B. Lipsky - Partner

                                                                              420 Lexington Avenue, Suite 1830
                                                                                   New York, New York 10170
                                                                                           Main: 212.392.4772
                                                                                          Direct: 212.444.1024
                                                                                            Fax: 212.444.1030
                                                                                         doug@lipskylowe.com

                                       10/06/2020                                        www.lipskylowe.com

                                                              October 6, 2020

                VIA ECF
                The Honorable Katharine H. Parker, U.S.M.J.
                U.S. District Court for the Southern District of New York
                500 Pearl Street
                New York, New York 10007

                       Re:     Nisbett v. Taste Trunk, LLC, 1:20-cv-6187 (LTS)(KHP)

                Dear Magistrate Judge Parker:

                       This firm represents Plaintiff Kareem Nisbett in this website accessibility case
                under the Americans with Disabilities Act, New York State Human Rights Law and New
                York City Human Rights Law. We respectfully request an adjournment of the October 22,
                2020, 10:30 a.m., Initial Pretrial Conference.

                        Defendant was served with the Summons and Complaint on September 15, 2020,
                making its responsive pleading due by October 6. (Doc. No. 9). However, no attorney
                representing the Defendant has contacted this firm nor filed a Notice of Appearance.
                Before proceeding with the default judgment proceedings and in the interest to conserve
                judicial resources, Plaintiff respectfully requests this conference be adjourned for 30 days.

                       This is the first request to adjourn this conference. The adjournment, if granted,
                would not affect any other deadlines or conferences.

                         We appreciate the Court’s consideration of this request.
The telephonic Initial Case Management Conference
scheduled for Thursday, October 22, 2020 at 10:30 a.m.
is hereby rescheduled to Wednesday, December 9, 2020 Respectfully submitted,
at 11:45 a.m. Counsel for the parties are directed to call LIPSKY LOWE LLP
Judge Parker’s court conference line at the scheduled
time. Please dial (866) 434-5269, Access code: 4858267.
       The Plaintiff is directed to serve this order, and a s/ Douglas B. Lipsky
copy of the complaint on the Defendant.                     Douglas B. Lipsky




                                              10/06/2020
